Perkins, J.
Suit commenced and tried before a justice of the peace. Mutual accounts filed by the parties. *267Judgment for the defendant for 1 dollar and 60 cents. Appeal by the plaintiff to the Circuit Court. Trial there, and judgment for the defendant for 5 dollars. Appeal by the plaintiff to this Court.
I M. La Rue and B. O. Denting, for the appellant.
R. C. Gregory and R. Jones, for the appellee.
The question is upon the weight of evidence. The counsel for the plaintiff reviews it, and comes to the conclusion “that a sum greater than 4 dollars is due the plaintiff in this cause,” while, as we have seen, there was judgment for 5 dollars against him.
The judgment below may be wrong, but, if the case is one of which we have jurisdiction, we can not, consistently with a multitude of decisions heretofore made in this Court, disturb it. The evidence is somewhat conflicting. A view may be taken of it that will sustain the judgment. The question of weighing, and believing and disbelieving, was with the jury. 3 Blackf. 304.—5 Ind. E. 514.
Per Owriam.
The judgment is affirmed, with 1 per cent, damages and costs.